In this we think his Honor erred. The defendants could not introduce their acts and declarations in their favor, nor could they have been used by either party to fix the true line or corner. They were not offered for such purpose, but for some other — probably to disparage the title of the plaintiff to the disputed premises, or to convince the jury that his (plaintiff's) claim was not made bona fide, and to satisfy them by indirection that the defendant's theory was the true one. The plaintiff introduced the acts and declarations of the defendants without objection. They were therefore heard by consent, and this being so, neither party after verdict could be heard to deny their competency. The act of chopping the line and a part of the explanation being before the jury, why should not the whole explanation he heard by them? The whole is necessary to give the true character and quality of the deed; and those declarations made at one period during the act are as important as any others to show its true intent and meaning. All of said declarations constitute one explanation, and it is a wholesome rule that where part of what a man says is used to charge him, he is entitled to the balance of what he said to discharge himself.
PER CURIAM.                              Venire de novo.
(367)